 Case 5:19-cv-00374-VBF-PJW Document 14 Filed 04/29/20 Page 1 of 1 Page ID #:1409



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   JOSE ALBERTO VALENCIA,               )    CASE NO. ED CV 19-00374-VBF-PJW
                                          )
11                   Petitioner,          )
                                          )    FINAL JUDGMENT
12             v.                         )
                                          )
13   GEORGE JAIME, WARDEN,                )
                                          )
14                   Respondent.          )
                                          )
15
16        Final judgment is here entered in favor of the respondent warden
17   and against petitioner Jose Alberto Valencia.
18
19   Dated: April 29, 2020
20
                                           Hon. VALERIE BAKER FAIRBANK
21                                     Senior United States District Judge
22
23
24
25
26
27
28
